Exhibit 10.1 Published CUSIP Numbers: 25674QAD6 25674QAE4 Execution Copy CREDIT AGREEMENT Dated as of June 6, 2012 among DOLLAR TREE STORES, INC. as Borrower, DOLLAR TREE, INC., as the Parent, THE PARENT AND CERTAIN OF THE DOMESTIC SUBSIDIARIES OF THE PARENT FROM TIME TO TIME PARTIES HERETO, as Guarantors, THE LENDERS PARTIES HERETO, and WELLS FARGO BANK, NATIONAL ASSOCIATION as Administrative Agent JPMORGAN CHASE BANK, N.A. and U.S. BANK NATIONAL ASSOCIATION, as Co-Syndication Agents and BANK OF AMERICA, N.A., PNC BANK, NATIONAL ASSOCIATION and ROYAL BANK OF CANADA, as Co-Documentation Agents WELLS FARGO SECURITIES, LLC, J.P. MORGAN SECURITIES LLC and U.S. BANK NATIONAL ASSOCIATION as Joint Lead Arrangers and Joint Bookrunners TABLE OF CONTENTS Page ARTICLE I
